Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (US 2007/0056688).
Regarding claim 1, Kim teaches sputtering target having a sputtering face to be exposed to plasma, the sputtering face comprising a flat part (12) and a tapered part (18) inclined from and adjacent to the flat part (Fig. 3), wherein a portion of the sputtering face including at least the tapered part has a surface processed to give the surface an irregular feature comprising depression, projections, or both and a crystal distortion expressed as an average Kernel Average Misorientation (KAM) value of 0.50 or more (Fig. 5, 6 and 7).  
	Applicant discloses that knurling to a depth as recited in claims 4 and 7 produces a KAM value of 0.50 or more in a tantalum target (Example 1 and 2, Table 1). Kim teaches knurling tantalum as disclosed by Applicant (Fig. 5-7, [0042-0049]).  The Examiner finds that producing the knurling pattern on the sidewall of a tantalum target of Kim would produce plastic deformation equivalent to the KAM value required by Applicant.  Therefore Kim inherently provides a target with a KAM value of 0.50 or more. 
Regarding claim 2, Kim teaches the crystal distortion of average KAM value of 0.5 degrees or more extends from the surface of the portion to a depth of 0.4 mm or more from the surface (0.1 in – 2.54 mm; [0048-0049] Fig. 6 and 7). 
Regarding claim 3 and 6, Kim teaches the portion of the sputtering face having the crystal distortion is located only within the tapered part [0040].  

Regarding claim 5 and 8, Kim wherein the sputtering target comprises tantalum having a purity of 4N5 or higher [0079].  
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the portions of KIM which are knurled are not exposed to plasma and are not sputtered.  
The Examiner takes the position that this argument is one of intended use.  Kim’s target is fully capable of being sputtering along its face and along its tapered sides.  The fact that Kim refers to the tapered part as a non-sputtered region does not teach away from Applicant’s invention because Kim does not set out that the non-sputtered regions cannot be sputtered.  Kim’s tapered sides which surround the sputtered face may not be intentionally sputtered in Kim but the taper faces the processing environment and would be exposed to the plasma because plasma is a diffuse element which extends throughout the chamber albeit at different densities.  
Regarding claim 1, Applicant argues that Kim makes no reference to the crystal distortion, KAM value, required by the claim. 

Applicant submits that the KAM value is not inherent to Kim because the prior art only teaches knurling the target to produce projections which are then bent to increase the surface area and provide particle retention.
The Examiner takes the position that the knurling of Kim produces a knurled surface required by claim 1 and more definitively by claim 4.  After reading Applicant’s specification the Examiner finds that the surface before knurling is admitted prior art because it is described in the comparative example as a conventional sputtering target.  Therefore only the knurled surface is added to a conventional sputtering target imparts the required KAM value.  Since Kim teaches knurling the surface of a sputtering target to have a surface identical to Applicant using the same target material, Ta, the Examiner finds that the broad range of KAM values required by Applicant would be inherent to the sputtering target of the prior art. 
Applicant submits that one of ordinary skill would not be motivated for subjecting a sputtering region to the knurling of Kim because it would destroy the purpose of Kim.  The Examiner doesn’t agree because Kim’s purpose, particle entrapment, would still be realized. 

The Examiner maintain that such conditions of the knurl are demonstrated in Kim.  Applicant on page 10 only presents an example of the knurling process, the particulars of which are not incorporated into the claims.  Kim’s knurling produces the same target required by claim 1.  Applicant produces the claimed KAM value by knurling.  Therefore without more the Examiner must conclude that the knurled target of Kim provides a target with a KAM value equivalent to claim 1 because it produces a structure identical to that required by Applicant. 
Applicant submits that the processing conditions for attainment of the claimed KAM value are not known or obvious. 
The Examiner disagrees because no processing conditions are claimed. 
Applicant submits that Kim does not provide a sputtering target able to improve ignition characteristics.   
The Examiner does not agree because this argument is directed to an intended use of the target and not incorporated into the claims.  Intended use does not receive patentable weight in an apparatus claims.  MPEP 2114 and 2115.
Regarding claim 2, Applicant’s crystal distortion extends at least the depth of its knurl which Kim teaches in paragraph [0048].  Therefore Kim teaches claim 2. 
Regarding claims 4 and 7, Applicant argues that the sputtering target uses a knurling process which isn’t subjected to additional machining.  
The Examiner does not agree because a knurled surface can encompass a wide range of surfaces.  There does not appear to be any limit of how the sputtering target is processed in claims 4 or 7.  The Examiner takes the position that the particulars of the knurling surface set out by claims 4 and 7 are taught by Kim. 

The Examiner takes the position that purity is well known and the level of purity of 4N5 of the tantalum target is anticipated by Kim’s tantalum purity level of 99.9 weight (3N) or higher. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794